Citation Nr: 1108820	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left knee degenerative changes (previously rated as left knee bursitis) prior to April 26, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative change (previously rated as left knee bursitis) as of April 26, 2010.

3.  Entitlement to an initial compensable disability rating for right knee degenerative changes (previously rated as patellofemoral pain syndrome) prior to April 26, 2010.

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative changes (previously rated as patellofemoral pain syndrome) as of April 26, 2010.

5.  Entitlement to an initial compensable disability rating for bunion of the right foot.

6.  Entitlement to an initial compensable disability rating for bunion of the left foot.

7.  Entitlement to an initial compensable disability rating for acne vulgaris scarring of the face for the period prior to June 18, 2007.

8.  Entitlement to an initial disability rating in excess of 10 percent for acne vulgaris scarring of the face for the period from June 18, 2007 to April 26, 2010. 

9.  Entitlement to an initial disability rating in excess of 30 percent for acne vulgaris scarring of the face as of April 26, 2010.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, granted service connection for right knee patellofemoral pain syndrome at a noncompensable disability rating, granted service connection for left knee bursitis at a noncompensable disability rating, granted service connection for bunion of the right and left feet at a noncompensable disability rating for each foot, and granted service connection for acne vulgaris scarring of the face at a noncompensable disability rating.  In a January 2008 rating decision, the RO increased the disability rating for acne vulgaris scarring of the face to 10 percent, effective June 18, 2007.  Subsequently, in a January 2011 rating decision, the RO increased the rating for acne vulgaris scarring of the face to 30 percent, effective April 26, 2010, changed the diagnostic code for the bilateral knee disabilities to reflect degenerative changes in both knees, and increased the disability ratings for the knee disabilities to 10 percent for each knee, effective April 26, 2010.  Inasmuch as higher evaluations are potentially available and as the ratings were already in appellate status, the Board will consider entitlement to higher initial ratings for degenerative changes for both knees and for acne vulgaris scarring of the face for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This matter was previously before the Board in November 2009, at which time it was remanded for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.


FINDINGS OF FACT

1.  Prior to April 26, 2010, the Veteran's left knee had a range of motion of 0 to 140 degrees, with pain at 140 degrees of flexion and additional limitation of motion due to pain.  

2.  As of April 26, 2010, the Veteran's left knee has a range of motion of 0 to 140 degrees, with no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repetitive motion.  

3.  Prior to April 26, 2010, the Veteran's right knee had a range of motion of 0 to 140 degrees, with additional limitation of motion due to pain.  

4.  As of April 26, 2010, the Veteran's right knee has a range of motion of 0 to 140 degrees, with no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repetitive motion.  

5.  The Veteran's bunion of the right foot is not manifested by hallux valgus equivalent to amputation of the great toe, and the Veteran's bunion of the right foot has not been operated on with resection of the metatarsal head.

6.  The Veteran's bunion of the left foot is not manifested by hallux valgus equivalent to amputation of the great toe, and the Veteran's bunion of the left foot has not been operated on with resection of the metatarsal head.

7.  Prior to June 18, 2007, the Veteran's acne vulgaris scarring of the face was characterized by superficial acne on the face that affected 2 percent of exposed areas and 1 percent of the entire body, requiring only topical therapy.

8.  From June 18, 2007 to April 26, 2010, the Veteran's acne vulgaris scarring of the face was characterized by superficial acne on the face that affected 15 percent of exposed areas and 4 percent of the entire body, requiring only topical therapy. 

9.  As of April 26, 2010, the Veteran's acne vulgaris scarring of the face is characterized by superficial acne on the face affecting 30 percent of exposed areas and 5 percent of the entire body and requiring only topical therapy.


CONCLUSIONS OF LAW

1.  Prior to April 26, 2010, the criteria for an initial compensable disability rating for degenerative changes of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5261 (2010).

2.  As of April 26, 2010, the criteria for an initial disability rating in excess of 10 percent for degenerative changes of the left knee have not been met.  38 U.S.C.A.
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5261 (2010).

3.  Prior to April 26, 2010, the criteria for an initial compensable disability rating for degenerative changes of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5261 (2010).

4.  As of April 26, 2010, the criteria for an initial disability rating in excess of 10 percent for degenerative changes of the right knee have not been met.  38
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5261 (2010).

5.  The criteria for an initial compensable disability rating for bunion of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code 5299-5280 (2010).

6.  The criteria for an initial compensable disability rating for bunion of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002
 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic Code 5299-5280 (2010).

7.  Prior to June 18, 2007, the criteria for an initial compensable disability rating for acne vulgaris scarring of the face have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7828-7806 (2010).

8.  From June 18, 2007 to April 26, 2010, the criteria for an initial disability rating in excess of 10 percent for acne vulgaris scarring of the face have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7828-7806 (2010).

9.  As of April 26, 2010, the criteria for an initial disability rating in excess of 30 percent for acne vulgaris scarring of the face have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7828-7806 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2005, February 2006, and December 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a)
and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that the claims at issue stem from initial rating assignments.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000 enactment of the VCAA.  If, as here, this did not occur until after that date, the Veteran is entitled to pre-decisional notice concerning all elements of her claim, including the downstream disability rating and effective date elements.  Moreover, if she did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  The RO provided the Veteran with downstream Dingess, supra, and increased rating notices pertaining to the disability rating and effective date elements of her higher initial rating claims in March 2006, prior to the adjudication of her claims in May 2006.  The Veteran also was provided with VA examinations in connection with her claims.  Thus, the presumption of any prejudice has been rebutted.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs).  A private treatment record also has been associated with the claims file.  The Veteran also has submitted statements in support of her claims.  Additionally, the VA has provided the Veteran with VA examinations in connection with her claims.  There is no further indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2009 remand.  Specifically, the RO was instructed to contact the Veteran to ascertain whether she had any relevant treatment at a VA or private facility since her discharge from service in July 2005 and to obtain any such medical records, and to provide the Veteran with VA examinations of her knees, her feet, and her acne vulgaris scarring of the face in order to determine the current nature and severity of these disabilities.  The Board finds that the RO has complied with these instructions to the extent possible.  The RO sent a request to the Veteran in December 2009 for the identification of any relevant treatment records, with no response from the Veteran.  The Board further finds that the VA examination reports dated in April 2010 and May 2010 substantially comply with the Board's November 2009 remand directives as they responded to the questions posed in the Board's November 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, i.e., the rating may be "staged".  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

A.  Left knee Degenerative Changes

Here, the Veteran seeks a higher initial disability rating for her service-connected degenerative changes of the left knee, currently rated under Diagnostic Codes 5261-5010 (limitation of extension of the leg and arthritis due to trauma).  38 C.F.R. § 4.71a.  It was previously diagnosed as left knee bursitis and rated by analogy under Diagnostic Code 5299-5260 (limitation of flexion of the leg).  The Veteran's current 10-percent rating is effective from April 26, 2010.  From July 29, 2005, to April 25, 2010, the Veteran's service-connected left knee disability was rated as noncompensable.  

Under Diagnostic Code 5010, arthritis due to trauma is substantiated by X-ray findings and rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  

However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative arthritis under Diagnostic Code 5003.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R.  § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

VA General Counsel recently held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004). 

In the absence of limitation of motion or painful motion, a 10 percent rating is in order with X-ray evidence of involvement of two or more major joints or two or more minor joint groups; a 20 percent rating is appropriate with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  See 38 C.F.R. § 4.45(f) (for the purpose of rating disability from arthritis, the knee is considered a major joint).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

A review of the evidence prior to April 26, 2010, reveals that the Veteran sustained an in-service injury to her left knee in October 2001, when she fell on it.  She was seen for pain in the left knee in July 2002 and August 2002, when she reported two to three episodes of giving way.  Swelling was observed.  She was diagnosed with patella tendinitis.  On her June 2005 separation examination report was noted left knee bursitis.  She also reported a history of left knee bursitis with recurrent pain.  

Post-service, the Veteran was provided a VA examination in November 2005.  During the examination, she complained of pain and weakness, with the pain being a 5/10 on prolonged walking and going up and down stairs.  The pain would flare up to 8/10 with running and kneeling, as well as sitting crossed on the floor.  No mechanical device was used.  She was able to perform daily life activities with mild restrictions and functional limitation on lifting and prolonged walking.  Upon examination, no pain, swelling, tenderness, or deformities were found.  The left knee had a range of motion of 140 degrees in flexion and 0 degrees in extension.  There was no pain on motion and no additional imitation following repetitive use.  The ligaments were intact.  Lachman and drawer tests were normal.  There was no meniscus tear.  McMurray's testing was normal.  There were no varus or valgus deformities.  The gait was normal.  There was no limitation on walking or standing.  No instability was found.  The range of motion of the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use or during flare-ups.  A December 2005 VA X-ray of the left knee was unremarkable.  

Another VA examination in June 2007 revealed complaints of on-and-off weakness, on-and-off stiffness, on-and-off swelling, and on-and-off giving way.  She also complained of experiencing pain in her left knee for six years.  The pain occurred two times each week, with each episode lasting three hours.  The pain traveled to the quads.  The pain was burning, aching, sharp, and cramping in nature, with pain level at 10/10.  The pain could be elicited by physical activity and relieved by rest and medication.  She reported incapacitating episodes as often as once each month, with each episode lasting three days.  Over the past year, she had one incapacitating episode for a total of three days.  Examination of the left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of the movement.  There was no recurrent subluxation, locking pain, joint effusion, or crepitus.  The left knee had a range of motion of 140 degrees in flexion and 0 degrees in extension, with pain at 140 degrees of flexion.  The left knee was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  Left knee X-ray findings were within normal limits.  

A June 2007 private X-ray of the left knee showed no evidence of fracture or other significant bone, joint, or soft tissue abnormality.

Overall, the evidence prior to April 26, 2010, shows the left knee with a full range of motion, with pain on motion at 140 degrees of flexion and additional limitation of motion due to pain only.  Thus, the left knee disability was adequately contemplated by the non-compensable rating already assigned for that time period.  38 C.F.R. § 4.1.  

As for the evidence regarding the left knee since April 26, 2010, a VA examination report of the same date reveals that the Veteran reported pain below the knee cap and in the middle.  She had a throbbing pain most of the time.  She reported being able to carry out her occupation, but occasionally experienced increased pain by prolonged standing.  She reported being able to perform activities of daily living, walk in excess of two miles, and lift in excess of 50 pounds.  Aggravating factors were running and squatting.  There was no evidence of locking or giving way.  Examination found no evidence of inflammation, such as redness, heat, tenderness, or swelling.  There was no effusion or muscular atrophy.  There were no deformities.  No bursa that was inflamed was found on the left knee.  There was no crepitation or clicks in either knee.  The left knee had a range of motion of 140 degrees in flexion and 0 degrees in extension.  There was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repetitive motion.  There also was no additional loss of joint function or motion with use due to repeated testing.  There was good stability in the mediolateral and anteroposterior planes.  X-ray of the left knee showed minimal early degenerative changes of the knee.  

Overall, there is no evidence to support a disability rating in excess of 10 percent as of April 26, 2010, based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited limited extension of the knee to 15, 20, 30, or 45 degrees, even when accounting for the factors of functional loss.

In essence, any functional loss present is adequately represented in the 10 percent rating assigned as of April 26, 2010.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board notes that, although there are other diagnostic codes for knee and leg disabilities that provide disability ratings greater than 10 percent, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5257 (other impairment of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  
 
Conceivably, the Veteran could be rated under Diagnostic Code 5260 (limitation of flexion of the leg).  However, the Veteran's left knee does not exhibit flexion limited to 30 or 15 degrees.  See 38 C.F.R. § 4.71a.

The Board emphasizes that Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability) is inapplicable to the case here.  The Board acknowledges that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations).  However, evidence of record does not support application of this diagnostic code.  In this regard, VA examinations found the Veteran's left knee to be stable to varus and valgus stress and negative McMurray's and anterior, posterior, and drawer tests.  Given this evidence, Diagnostic Code 5257 is not applicable in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the evidence is against a compensable disability rating prior to April 26, 2010, and a disability rating in excess of 10 percent as of April 26, 2010, for degenerative changes of the left knee.  38 C.F.R. § 4.3.   

B.  Right knee Degenerative Changes

The Veteran also seeks a higher initial disability rating for her service-connected degenerative changes of the right knee, also currently rated under Diagnostic Codes 5261-5010 (limitation of extension of the leg and arthritis due to trauma).  38 C.F.R. § 4.71a.  It was previously diagnosed as right knee patellofemoral pain syndrome and rated by analogy under Diagnostic Code 5299-5260 (limitation of flexion of the leg).  The Veteran's current 10-percent rating is effective from April 26, 2010.  From July 29, 2005, to April 25, 2010, the Veteran's service-connected right knee disability was rated as noncompensable.  

As previously noted, under Diagnostic Code 5010, arthritis due to trauma is substantiated by X-ray findings and rated as degenerative arthritis.  See 38 C.F.R.
§ 4.71a, Diagnostic Codes 5003 and 5010.  Under Diagnostic Code 5003,
degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  

However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative arthritis under Diagnostic Code 5003.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R.  § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

VA General Counsel recently held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004). 

In the absence of limitation of motion or painful motion, a 10 percent rating is in order with X-ray evidence of involvement of two or more major joints or two or more minor joint groups; a 20 percent rating is appropriate with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. See 38 C.F.R. § 4.45(f) (for the purpose of rating disability from arthritis, the knee is considered a major joint).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

A review of the evidence prior to April 26, 2010, reveals that the Veteran complained of right knee pain for 6 months in May 2005 during service.  She was diagnosed with right knee patellofemoral pain syndrome.  On her separation examination report dated in June 2005, she indicated that her knees gave out.  Right knee pain also was noted on the examination report.

Post-service, the Veteran was provided a VA examination in November 2005.  During the examination, she complained of pain and weakness, with the pain being a 5/10 on prolonged walking and going up and down stairs.  The pain would flare up to 8/10 with running and kneeling, as well as sitting crossed on the floor.  No mechanical device was used.  She was able to perform daily life activities with mild restrictions and functional limitation on lifting and prolonged walking.  Upon examination, no pain, swelling, tenderness, or deformities were found.  The right knee had a range of motion of 140 degrees in flexion and 0 degrees in extension.  There was no pain on motion and no additional imitation following repetitive use.  The ligaments were intact.  Lachman and drawer tests were normal.  There was no meniscus tear.  McMurray's testing was normal.  There were no varus or valgus deformities.  The gait was normal.  There was no limitation on walking or standing.  No instability was found.  The range of motion of the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use or during flare-ups.  

A December 2005 VA X-ray of the right knee showed moderate narrowing of the patellofemoral compartment.  A small lucent lesion was present in the proximal tibial diaphysis with a sclerotic rim that may represent a bone infarct or non-ossifying fibroma.  

Another VA examination in June 2007 revealed complaints of on-and-off weakness, on-and-off stiffness, on-and-off swelling, on-and-off giving way, and on-and-off locking.  She also complained of experiencing pain in her right knee for 5.5 years.  The pain occurred two times each week, with each episode lasting three hours.  The pain traveled to the leg.  The pain was burning, aching, and sharp in nature, with pain level at 8/10.  The pain could be elicited by physical activity and relieved by rest and medication.  She reported no incapacitating episodes due to her right knee disorder.  Examination of the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  There was no recurrent subluxation, locking pain, joint effusion, or crepitus.  The right knee had a range of motion of 140 degrees in flexion and 0 degrees in extension, with pain at 140 degrees of flexion.  The right knee was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  Right knee X-ray findings were within normal limits.  

Overall, the evidence prior to April 26, 2010, shows the right knee with a full range of motion, with pain on motion at 140 degrees of flexion and additional limitation of motion due to pain only.  Thus, the right knee disability was adequately contemplated by the noncompensable rating already assigned for that time period.  38 C.F.R. § 4.1.  

As for the evidence regarding the right knee since April 26, 2010, a VA examination report of the same date reveals that the Veteran reported pain below the knee cap and somewhat to the inside of the knee.  The right knee did not hurt as much as the left knee.  She reported that the pain was aggravated by climbing stairs and relieved by cold, heat, and pain medication.  She reported being able to carry out her occupation, but occasionally experienced increased pain by prolonged standing.  She reported being able to perform activities of daily living, walk in excess of two miles, and lift in excess of 50 pounds.  There was no evidence of locking or giving way.  Examination found no evidence of inflammation, such as redness, heat, tenderness, or swelling.  There was no effusion or muscular atrophy.  There were no deformities.  No patellofemoral crepitations were detected.  There was no crepitation or clicks in either knee.  The right knee had a range of motion of 140 degrees in flexion and 0 degrees in extension.  There was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repetitive motion.  There also was no additional loss of joint function or motion with use due to repeated testing.  There was good stability in the mediolateral and anteroposterior planes.  X-ray of the right knee showed minimal early degenerative changes of the knee.  

Overall, there is no evidence to support a disability rating in excess of 10 percent as of April 26, 2010, based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited limited extension of the right knee to 15, 20, 30, or 45 degrees, even when accounting for the factors of functional loss.

In essence, any functional loss present is adequately represented in the 10 percent rating assigned as of April 26, 2010.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board notes that, although there are other diagnostic codes for knee and leg disabilities that provide disability ratings greater than 10 percent, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5257 (other impairment of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  
 
Conceivably, the Veteran could be rated under Diagnostic Code 5260 (limitation of flexion of the leg).  However, the Veteran's right knee does not exhibit flexion limited to 30 or 15 degrees.  See 38 C.F.R. § 4.71a.

The Board emphasizes that Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability) is inapplicable to the case here.  The Board acknowledges that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations).  However, evidence of record does not support application of this diagnostic code.  In this regard, VA examinations found the Veteran's right knee to be stable to varus and valgus stress and negative McMurray's and anterior, posterior, and drawer tests.  Given this evidence, Diagnostic Code 5257 is not applicable in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the evidence is against a compensable disability rating prior to April 26, 2010, and a disability rating in excess of 20 percent as of April 26, 2010, for degenerative changes of the right knee.  38 C.F.R. § 4.3.   

C.  Bunions of the Right and Left Feet

In this case, the Veteran contended that compensable disability ratings should be assigned for her bunions of the right and left feet, rated by analogy under Diagnostic Code 5280 (hallus valgus, unilateral), and assigned a noncompensable disability rating.  38 C.F.R. § 4.73.

Diagnostic Code 5280 pertains to unilateral hallux valgus.  Under this Diagnostic Code, a 10 percent disability rating is warranted for severe hallux valgus, if the disability is equivalent to the amputation of the great toe, or if the toe has been operated on with a resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

A review of the evidence of record reveals that the Veteran complained of pain in both feet for six years in January 2005 during service.  At the time, she indicated pain over the medial distal aspect of her feet.  X-rays of the feet revealed no dislocation or fracture.  Upon examination, she was found to have minimal lateral division of the great toe at the tarsophalangeal joints, more on the right than the left.  

The Veteran was provided a VA examination in November 2005, during which time she complained of weakness and pain on the medial aspect of both forefeet on prolonged standing and walking, especially on wearing tight shoes, with the pain being 4/10, with no flare-ups.  No mechanical device was used.  She was able to perform activities of daily living and her occupation with mild restriction.  There was no loss of time from work reported.  Examination found no swelling or tenderness of both metatarsal phalangeal joints, but there was a prominent-type lateral division of the first metatarsal bone, more on the right than on the left.  Dorsiflexion of the left metatarsal phalangeal joint was 45 degrees and dorsiflexion of the right metatarsal phalangeal joint was 40 degrees.  Extension of the left metatarsal phalangeal joint was 60 degrees and extension of the right metatarsal phalangeal joint was 50 degrees.  There was no pain on motion and no additional limitation from prolonged repetitive use.  No neurological abnormalities were found.  The range of motion or function of both metatarsal phalangeal joints was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use and during flare-ups.  

December 2005 VA X-rays of the right and left feet showed hallux valgus and soft tissue bunion on the right foot and an old medial malleolus injury on the left foot.

Another VA examination dated in June 2007 showed complaints of constant, localized pain located at the toes for six years.  The pain was aching, oppressing, sharp, and cramping in nature, with a pain level of 5/10.  The pain could be elicited by physical activity and relieved by medication.  The Veteran reported pain while at rest, and reported pain, stiffness, swelling, and fatigue while standing or walking.  She did not receive treatment for her bilateral foot disorder.  Examination of both feet revealed painful motion in both feet.  X-rays of the feet were within normal limits.  

A recent VA examination of the feet dated in May 2010 revealed reports of constant pain and a daily pain level of 4/10.  The Veteran experienced flare-ups at least once a week, when her pain level would increase to a 5 or 6 out of 10.  She also reported redness and swelling overlying the bunion deformity while wearing shoes and "pretty much all of the time."  She used ice and pain medication every other day.  She denied the use of orthotics, canes, walkers, crutches, or other assistive devices.  In addition to soreness, the Veteran also experienced a sharp, shooting, and cramping pain in the right foot approximately four or five times a week.  All the reported symptoms would last for approximately five minutes.  She also reported loss of motion and weakness in the right foot, and denied fatigue in either side.  She reported losing "a couple of days" from work due to pain.

Examination showed that both feet had warm skin; no varicosities or telangiectasias, open lesions or macerated webspaces; had callus on the dorsolateral aspect of the fifth proximal interphalangeal joint with pain to palpation and inferior aspect of the big toe interphalangeal joint; and no erythema.  No neurological abnormalities were found.  Manual muscle testing was normal. There was a mild lateral deviation of the big toe at the metatarsophalangeal joint with prominence of the medial eminence in both feet.  There was mild erythema dorsomedial of the first metatarsophalangeal joint in both feet.  There was pain to palpation of the first interspace in both feet.  There was pain with adduction of the big toe at the metatarsophalangeal joint in the right foot.  Dorsiflexion of the left first metatarsophalangeal joint was 0 to 36 degrees with no pain, and 0 to 36 degrees on the right with no pain.  Plantarflexion of the left first metatarsophalangeal joint was 0 to 24 degrees with no pain, and 0 to 24 degrees on the right with no pain.  X-rays of both feet showed mild bilateral hallus valgus with associated minimal early degenerative change at the bilateral first metatarsophalangeal joints.

The Board notes that, while there are other diagnostic codes for disabilities of the feet that provide compensable disability ratings, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-5279, 5281-5284.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Overall, the Board finds that the Veteran's service-connected bilateral bunion of the right and left feet does not warrant a compensable disability rating under Diagnostic Code 5280.  There is no evidence in the record that the Veteran's current condition is equivalent to amputation of the great toes or has been operated on with resection of the metatarsal head.  The Board notes that the Veteran has not received treatment for her bunions, including surgical interventions.  Further, the April 2010 VA examiner observed only mild hallux valgus bilaterally.  While there was a lateral deviation of the big toe at the metatarsophalangeal joint with prominence of the medial eminence in both feet, it was only mild.  There also was only mild erythema dorsomedial of the first metatarsophalangeal joint in both feet.  Radiographs revealed no signs of a fracture or dislocation in either foot.  As such, a compensable disability rating for the Veteran's service-connected bunions of the right and left feet is not warranted under Diagnostic Code 5280.  38 C.F.R. § 4.71a.

D.  Acne Vulgaris Scarring of the Face

In this case, the Veteran's acne vulgaris scarring of the face is rated under Diagnostic Codes 7828 (acne) and 7806 (dermatitis or eczema).  The Veteran's current 30-percent rating is effective from April 26, 2010.  From June 18, 2007 to April 25, 2010, the Veteran's service-connected acne vulgaris scarring of the face was rated as 10-percent disabling.  From July 29, 2005, to June 17, 2007, this disorder was rated as noncompensable.  

Under Diagnostic Code 7828, a noncompensable rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10-percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck.  A 30-percent rating is assigned for deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.119, Diagnostic Code 7828.  Significantly, a rating in excess of 30 percent is not available under Diagnostic Code 7828.  See id.

Diagnostic Code 7806 provides a noncompensable rating where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10-percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30-percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60-percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Noncompensable Rating from July 29, 2005, to June 17, 2007

A review of the evidence of record from this period reveals that the Veteran was provided a VA examination in November 2005.  She reported multiple eruptions of papules, pustules, and a cystic form of acne vulgaris on the face during her teenage years, all of which was aggravated when she enlisted in the military service.  She was provided topical creams with disappearance of the papules and pustules, but the cystic form of acne healed well and left a small pitted scar on her face.  Examination found no papules or pustule area, but pitted scars on the face, especially on the lateral border of each eye, were found.  The exposed area affected was 2 percent and the area affected was less than 1 percent of the entire body.  There was no inflammation, ulceration, or tenderness.  No associated systemic or nervous manifestations were found.  

There is no other medical evidence dated during this time period showing complaints of, or treatment for, this disability.

Overall, the evidence prior to June 17, 2007, shows only superficial acne affecting less than 5 percent of the entire body and less than 5 percent of exposed areas, with only topical therapy required.  Thus, the acne vulgaris scarring of the face was adequately contemplated by the noncompensable rating already assigned for the time period of July 29, 2005, to June 17, 2007.  38 C.F.R. § 4.1.  


10-Percent Rating from June 18, 2007, to April 25, 2010

A review of the evidence of record from this time period reveals that the Veteran was provided another VA examination in June 2007.  She reported constant exudation, itching, and crusting.  The skin disease involved areas exposed to the sun, including the face.  Over the past 12 months, she received topical medication only for the skin disorder.  The treatment resulted in the side effects of irritation and redness.  There was no functional impairment reported.  Examination found no scar present, and showed only superficial acne located at the face and chin.  The acne consisted of comedones, papules, and pustules covering approximately 25 percent of the face and neck.  The skin disorder on the face consisted of crusting, induration of less than six square inches, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no ulceration, exfoliation, tissue loss, inflexibility, hypopigmentation, or limitation of motion.  The skin lesion coverage of the exposed area was 15 percent.  The skin lesion coverage relative to the whole body was 4 percent.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.

There is no other medical evidence dated during this time period showing complaints of, or treatment for, this disability.

Overall, the evidence prior to prior to April 26, 2010, shows only superficial acne affecting 4 percent of the entire body and 15 percent of exposed areas, with only topical therapy required.  Thus, the acne vulgaris scarring of the face was adequately contemplated by the 10-percent rating already assigned for the time period of June 18, 2007, to April 25, 2010.  38 C.F.R. § 4.1.  




30-Percent Rating as of April 26, 2010

On April 26, 2010, the Veteran was provided another VA examination.  During this examination, she reported continued problems with pustules and papules.  She reported using Proactive, which provided short-term relief, and Acne-Free and Oil of Olay.  She reported flare-ups due to stress and during her menstrual cycle.  Examination found scattered erythematous papules and comedones on the face involving the forehead; the left and right cheeks, with more involvement on the right cheek; the nose; and the chin.  There was no crusting, scaliness, or atrophy.  The Veteran had an abnormal texture to her skin (coarseness) due to the acne lesions.  She had post-inflammatory hyperpigmentation.  In her left upper chest area, she had a few small erythematous papules and comedones.  There were no pitting scars on the chest.  However, she had typical ice-pick (pitting) scars with induration that were not measurable located on the right and left cheeks, right and left temples, nose, and the lateral border of each eye.  There was tenderness to palpation, no adherence to underlying tissue, no atrophy, no scaliness, no instability, no ulceration, no skin breakdown, no elevation on palpation, no hypopigmentation, no inflexibility, no limitation of motion or function caused by scar, no keloid, and no edema.  There also was no distortion or asymmetry.  The pitting scars were superficial.  The Veteran's acne consisted of 30 percent of exposed areas and 5 percent of the entire body.  

There is no other medical evidence dated during this time period showing complaints of, or treatment for, this disability.

The Board notes that other diagnostic codes for disabilities of the skin are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7807-7827, and 7829-7833.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Overall, the evidence as of April 26, 2010, shows superficial acne affecting 5 percent of the entire body and 30 percent of exposed areas, with only topical therapy required.  Thus, the acne vulgaris scarring of the face is adequately contemplated by the 30-percent rating already assigned for the time period as of April 25, 2010.  38 C.F.R. § 4.1.  

Furthermore, as summarized above, the evidence overall does not show that the symptoms of the Veteran's bilateral knee disorder, bunions of the right and left feet, and acne vulgaris scarring of the face are productive of more than contemplated by the current ratings assigned during the time periods assigned by the RO.  Here, the Board finds the Veteran's disability ratings are effective from their assigned effective dates.  There is no basis to further stage these ratings.  Fenderson, supra.

Further, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there is no evidence of any hospitalization associated with any of the disabilities in question.  In addition, the Board finds no evidence that the Veteran's disabilities on appeal markedly interfere with her ability to work above and beyond that contemplated by her separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  


ORDER

Prior to April 26, 2010, an initial compensable disability rating for degenerative changes of the left knee is denied.

As of April 26, 2010, an initial disability rating in excess of 10 percent for degenerative changes of the left knee is denied.

Prior to April 26, 2010, an initial compensable disability rating for degenerative changes of the right knee is denied.

As of April 26, 2010, an initial disability rating in excess of 10 percent for degenerative changes of the right knee is denied.

An initial compensable disability rating for bunion of the right foot is denied.

An initial compensable disability rating for bunion of the left foot is denied.

Prior to June 18, 2007, an initial compensable disability rating for acne vulgaris scarring of the face is denied.

From June 18, 2007 to April 26, 2010, an initial disability rating in excess of 10 percent for acne vulgaris scarring of the face is denied.

As of April 26, 2010, an initial disability rating in excess of 30 percent for acne vulgaris scarring of the face is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


